TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-14-00011-CV



         Teddy J. Staub, Orlena Mehrabian, Hossain Mehrabian, Luciano Rivera,
                          and Mary Jo Greenough, Appellants

                                               v.

                             The City of Round Rock, Appellee


 FROM THE DISTRICT COURT OF WILLIAMSON COUNTY, 368TH JUDICIAL DISTRICT
       NO. 09-604-C368, HONORABLE RICK J. KENNON, JUDGE PRESIDING



                                            ORDER


PER CURIAM

              Appellant Mary Jo Greenough has filed a motion to dismiss her claims on appeal. We

grant the motion and dismiss Mary Jo Greenough from the appeal. The appeal will continue under

the style Teddy J. Staub, Orlena Mehrabian, Hossain Mehrabian, and Luciano Rivera, Appellants

v. The City of Round Rock, Appellee.

              It is ordered May 23, 2014.



Before Justices Puryear, Goodwin, and Field